I think the special charge requested ought to have been given under authority of Wooten's case, 51 Tex. Crim. 428, *Page 390 
and cases cited by appellant. The issue of settled or permanent insanity was an issue, and it ought to have been charged.
2. Error is conceded by majority in regard to statements by prosecutrix, but they hold it not of sufficient importance to reverse because the evidence is sufficient to show guilt. This is not legally the criterion where important illegal evidence is admitted. Defendant received 35 years in the penitentiary. This is not the minimum punishment.
3. The criterion of competency of children as witnesses is liability for perjury. Under this rule, under present statute, I more than doubt the admissibility of the evidence of the two children who testified. Art. 34, P.C.